Undercofler, Presiding Justice.
Belinda E. Young filed a citation for contempt for nonpayment of child support against Leander Young, Jr. After a hearing the trial court changed the custody of the children from their mother to their maternal great grandmother and ordered the father to make the weekly child support payments to the great grandmother. The trial court also required the father to make periodic payments on the arrearage until it was fully paid.
The appellant mother moved for a new trial and a reconsideration of the judgment awarding custody of the children to the great grandmother. The trial court denied *654the motion for new trial and reconsideration. The appeal is from that judgment. Held:
Argued November 18, 1975
Decided December 2, 1975.
Robert W. Cullen, John L. Cromartie, Jr., for appellant.
Leander Young, Jr., pro se.
1. The trial court has no authority in a contempt proceeding to modify the terms of a divorce and alimony judgment. Beach v. Beach, 224 Ga. 701 (164 SE2d 114) (1968); Herrington v. Herrington, 231 Ga. 177 (200 SE2d 867) (1973); Carr v. Frier, 232 Ga. 760 (2) (208 SE2d 849) (1974) ; Groover v. Simpson, 234 Ga. 714 (217 SE2d 163) (1975) . The trial court erred in changing the custody of these children in this proceeding.
2. That portion of the court’s order requiring the father to pay the arrearage of the child support payments is affirmed but it is directed that the order of the trial court be changed to require the child support payment and the arrearage payments to be made to the mother.

Judgment affirmed in part with direction and reversed in part.


All the Justices concur.